                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                         CASE NO. 5:21-CV-025-KDB-DCK

 JERRY WAYNE BAXTER,                                )
                                                    )
               Plaintiff,                           )
                                                    )
    v.                                              )          ORDER
                                                    )
 RANDALL LEE NEAL, SR., JOSHUA LEE                  )
 CRAIG, BRIAN MATTHEW BLACK, and                    )
 CHUCK LEE,                                         )
                                                    )
               Defendants.                          )
                                                    )

         THIS MATTER IS BEFORE THE COURT on Defendants’ “Motion To Deem

Proposed Protective Order Timely Filed” (Document No. 10) filed August 9, 2021. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, the

undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Defendants’ “Motion To Deem Proposed

Protective Order Timely Filed” (Document No. 10) is GRANTED.

         SO ORDERED.

                                     Signed: August 10, 2021




      Case 5:21-cv-00025-KDB-DCK Document 12 Filed 08/10/21 Page 1 of 1
